The opinion of the Court was drawn up by
Shepley J.
In this case the plaintiffs claim to recover for the support of Amelia Battles, a pauper, who is the legitimate child of Asa Battles. She was born in the town of Bridge-*114water, in the Commonwealth of Massachusetts, on December 9, 1800; and has from infancy been non compos mentis. Her father abandoned his family during the year 1820, came into this State; and after residing in other towns for a time, established his residence in the town of Turner, where he was married to another woman, and continued to reside there until the year 1838, when he died.
It is admitted, that he gained a settlement in Turner. He never resided afterward with the abandoned family, or made any provison for their support, or exercised any control over the pauper. His wife and children, including the pauper, removed into this State during the year 1823, and have resided in Augusta for the last eight years without receiving supplies as paupers. The father had not acquired any settlement in this State until after the pauper was of age. It has been decided, that a settlement might be acquired for a person non compos mentis by his dwelling and having a home in a town at the date of the passage of the act of 1821. Lubec v. Eastport, 3 Greenl. 220. Sidney v. Winthrop, 5 Greenl. 123. The case of Fairfax v. Vassalborough, referred to in the former case, appears to have decided, that a settlement was acquired by such a person, under the act of 1793, by dwelling and having a home in an unincorporated place, when it was incorporated. These decisions appear to have been made upon the principle, that the statutes, which determined the settlements of the paupers, acted upon the fact, that the dwelling and home of the pauper was in a particular town at a certain period without regarding the mode, in which it had been established there. That there may be cases, in which persons may, under our statute for the relief and support of the poor, have their residences established in a town, not only without, but even against their consent, cannot be doubted. Such as minor children bound as apprentices, and persons of full age bound as idle and destitute persons for a term not exceeding one year, by the overseers of the poor. If a residence may be established without any voluntary act of the person in such a manner as to have the effect to give a settlement by dwelling *115and having a home in a particular town, it is not perceived, that it may not, upon the same principle, be continued in the same manner for five successive years. The statute would in the latter case, as in the former, only act upon the fact that there had been a dwelling and home for the person for the time required, irrespective of the manner in which it had been acquired or continued. The agreed case slates, that the pauper resided and had her homo with her mother in Augusta for eight successive years without receiving supplies as a pauper. This brings her case within the statute, which determines that
she thereby had a settlement in that town.

Plaintiffs nonsuit.